 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:19-CR-088-RFB-NJK

 9                Plaintiff,                        Final Order of Forfeiture

10          v.

11 TERRI REESE,

12                Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 31 U.S.C. §

15 5317(c)(1) and 31 U.S.C. 5317(c)(2) with 28 U.S.C. § 2461(c) based upon the plea of guilty

16 by Terri Reese to the criminal offense, forfeiting the property and imposing an in personam

17 criminal forfeiture money judgment set forth in the Plea Agreement and the Forfeiture

18 Allegation of the Criminal Information and shown by the United States to have the requisite

19 nexus to the offense to which Terri Reese pled guilty. Information, ECF No. 3; Plea

20 Agreement, ECF No. 5; Arraignment and Plea, ECF No. 7; Preliminary Order of

21 Forfeiture, ECF No. 12.

22         This Court finds that the United States may amend this order at any time to add
23 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

24 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

25         The in personam criminal forfeiture money judgment amount of $51,000 complies
26 with Honeycutt v. United States, ___U.S.___, 137 S. Ct. 1626 (2017).

27         This Court finds the United States published the notice of forfeiture in accordance
28 with the law via the official government internet forfeiture site, www.forfeiture.gov,
 1   consecutively from August 4, 2019, through September 2, 2019, notifying all potential third

 2   parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

 3   18.

 4          This Court finds no petition was filed herein by or on behalf of any person or entity

 5   and the time for filing such petitions and claims has expired.

 6          This Court finds no petitions are pending with regard to the property named herein

 7   and the time for presenting such petitions has expired.

 8          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 9   all possessory rights, ownership rights, and all rights, titles, and interests in the property

10   hereinafter described are condemned, forfeited, and vested in the United States:

11              1. $3,973;

12              2. $11,299.99;

13              3. $115.79; and

14              4. $2,504.60

15   (all of which constitutes property); and

16          that the United States recover from Terri Reese the in personam criminal forfeiture

17   money judgment of $51,000, and that the property will be applied toward the payment of

18   the money judgment; and

19          the forfeiture of the money judgment and the property is imposed pursuant to Fed.

20   R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 31 U.S.C. § 5317(c)(1); 31

21   U.S.C. 5317(c)(2) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7); that the money

22   judgment shall be collected; and that the property and the collected amount shall be

23   disposed of according to law.

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

25   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

26   deposit, as well as any income derived as a result of the government’s management of any

27   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

28   disposed of according to law.
                                                      2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record and three certified copies to the United States

 3   Attorney’s Office, Attention Asset Forfeiture Unit.

 4                November 6
            DATED ________________, 2019.

 5

 6

 7                                               HONORABLE RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
